Citation Nr: 1314508	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  07-35 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neurological manifestations of a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from December 1981 to December 1986. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  This issue was remanded for further development in a June 2011 Board decision, along with the issues of service connection for a right and left hip disorder.  As those issues were granted in a July 2012 rating decision, the sole issue remaining in appellate status is as noted above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a further remand is warranted in this case.  Initially, the Board notes that, in correspondence received at the RO in February 2013, the Veteran forwarded a copy of a decision granting him Social Security benefits, based, in part, on his back disability.  This grant of benefits occurred in November 2012, well after the last statement of the case issued in May 2012.
Pursuant to VA's duty to assist, VA has an obligation to obtain relevant records in the custody of a federal agency, including those from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  As the Board finds it likely that the outstanding SSA records contain medical records relevant to the Veteran's claim, and possibly an SSA examination report, an attempt must be made to associate these records with the Veteran's claims folder.
 
Further, as this claim is being remanded, the Board notes that there do not appear to be any VA treatment records associated with the claims file dated any more recently than May 2011.  Upon remand, all relevant VA treatment records should be associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant to obtain the names and addresses of all relevant VA, private or other government health care providers and treatment centers where he has been treated since 2011.  After securing the necessary release(s), obtain those records that have not been previously secured. 

To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records. 

2. The RO/AMC shall request from Social Security Administration (SSA) copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from Social Security Administration.  If records are unavailable, the SSA  must so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to Social Security Administration.  All records/responses received should be associated with the claims file. 

3. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4. The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


